DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 recites “according to calculated pattern” it appears ‘a’ is missing before “calculated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the bent anterior and posterior surfaces" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 20 should depend at least from claims 13 or 17. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheleznyak et al. (US 2018/0243082) in view of Stoy et al. (US 2016/0296662).

Referring to claim 11, Zheleznyak et al. teaches a system for improving vision of a subject, comprising: 
a pulsed laser system configured to apply a plurality of laser pulses to an intraocular lens(IOL) implanted in an eye of subject and to change the refractive index of at least one selected area of the IOL by refractive index writing(abstract, paragraph 9 discloses an intraocular lens), wherein the IOL has an optical profile induced by refractive index writing; a control system(17) configured to perform the functions that comprise:  determining the direction of a plurality of rays associated with a vergence of a wavefront (paragraphs 78-80 disclose the use of a wavefront sensor); determining the ray direction and ray height of a plurality of rays entering a first location of the optical profile; determining the refractive index of the optical profile at the first location; based on the determined ray direction, ray height, and refractive index at the first location.
Zheleznyak et al. lacks a detailed description of specifying the volume and shape of each voxel to match the wavefront through the direction of propagation. 
Stoy et al. discloses an ophthalmic implant in the same field of endeavor where its refractive properties can be altered after implantation that comprises irradiating voxels inside the implant(paragraph 26) for the purpose of altering the phase shift.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the control system of Zheleznyak et al. to include specifying the volume and shape of each voxel to match the wavefront through the direction of propagation  as taught in Stoy et al. in order to alter the phase shift of the lens. 
Referring to claim 12, modified Zheleznyak et al. discloses wherein the control system is further configured to calculate the pattern of laser pulses to apply (Note: There is no structure claimed to perform this function, therefore, the art of Zheleznyak et al. would be capable of this since it has the same claimed structure, however, paragraph 138 discloses the laser pulses providing a pattern). 
Referring to claim 13, Modified Zheleznyak et al. discloses wherein anterior and posterior surfaces of the optical profile are bent such that rays inside a portion of the IOL changed by refractive index writing and outside a portion of the IOL changed by refractive index writing do not change direction (see Fig. 10, #1025 for biconcave lens; The optical profile is induced by the refractive index writing, therefore the optical profile of claim 11, is structurally fully capable of being bent such that rays inside a portion of the IOL changed by refractive index writing and outside a portion of the IOL changed by refractive index writing do not change direction).
Referring to claim 14, modified Zheleznyak et al. discloses wherein the control system is further configured to determine a second location that, for each of the rays, corresponds to the location where the respective ray exits the optical profile changed by refractive index writing (Note: There is no structure claimed to perform this function, therefore, the art of Zheleznyak et al. would be capable of this since it has the same claimed structure).
Referring to claim 15, as modified in claim 11 above, Stoy et al. discloses wherein the volume and shape of each voxel match the wavefront through the direction of propagation such that the voxels decrease for converging wavefronts (paragraph 26 discloses the cavities or voxels that can be varied in order to provide the desired optical properties). 
It would have been obvious to a person of ordinary skill in the art to have the volume and shape of each voxel match the wavefront through the direction of propagation such that the voxel decreases for converging wavefronts in order to provide the desired optical properties. 
Referring to claim 16, as modified in claim 11 above, Stoy et al. discloses wherein the volume and shape of each voxel match the wavefront through the direction of propagation such that the voxels increase for diverging wavefronts(paragraph 26 discloses the cavities or voxels that can be varied in order to provide the desired optical properties). 
It would have been obvious to a person of ordinary skill in the art to have the volume and shape of each voxel match the wavefront through the direction of propagation such that the voxel increases for converging wavefronts in order to provide the desired optical properties.
Referring to claim 17, modified Zheleznyak et al. discloses wherein the anterior and posterior surfaces of the optical profile are bent such that rays at the interface of the respective surfaces of the optical profile with other portions of the lens have a zero incidence (Zheleznyak et al. discloses a biconcave lens in Fig. 10, #1025; the claim does not provide any specific structural differences and thus, the lens of modified Zheleznyak et al., would be fully capable of providing anterior and posterior surfaces of the optical profile being bent such that rays at the interface of the respective surfaces of the optical profile with other portions of the lens have a zero incidence).
Referring to claim 18, modified Zheleznyak et al. discloses wherein the first location corresponds to a first plane parallel to a vertical axis of the lens and the second location corresponds to a second plane parallel to the first plane(the lens structure of modified Zheleznyak et al. is fully capable of having the first location corresponding to a first plane parallel to a vertical axis of the lens and the second location corresponding to a second plane parallel to the first plane).
Referring to claim 19, modified Zheleznyak et al. discloses wherein the first location is proximate to or corresponds to the anterior surface of the lens and wherein the second location is proximate to or corresponds to the posterior surface of the lens(Note: There is no structure claimed to perform this function, therefore, the art of Zheleznyak et al. would be capable of this since it has the same claimed structure).
Referring to claim 20, modified Zheleznyak et al. discloses wherein the bent anterior and posterior surfaces are bent to define a non-zero curvature about the optical axis(Fig. 10, 1025 of Zheleznyak et al. shows a biconcave lens; any non-planar shape will encompass this claimed feature).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/126979; US 20100245761.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/               Supervisory Patent Examiner, Art Unit 3774